DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 discloses the limitation: “wherein the opening of the at least one injection valve is controlled to: inject the purge gas by the successive pulses into the at least one pumping stage, and inject the purge gas continuously at each pumping stage.” It is unclear how potentially a single injection valve can both simultaneously provide pulses of purge gas and also continuous supply of purge gas to any of the pumping stages. For the purposes of examination, this limitation will be interpreted as follows: “wherein the opening of the at least one injection valve is controlled to: inject the purge gas by the successive pulses into the at least one pumping stage, or inject the purge gas continuously at each pumping stage.”
Claim 25, 26 and 28 each disclose the limitation: “a distribution manifold” wherein it is unclear if this is the same distribution manifold mentioned in parent claim 16. For the purposes of examination they will be assumed to be the same and this limitation will be interpreted as “the distribution manifold”. 
Claim 30 includes the limitation: wherein the stagger of the injection of the purge gas pulses is synchronized to open the injection valves in the at least two pumping stages successively in a direction of flow of the gases going from the discharge to the suction of the vacuum pump. It is unclear how the gases flow from the discharge to the suction since gas being introduced at the suction would prevent flow from the discharge towards the suction. Clarification is requested.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 21-26 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seigot (US 2015/0170938)Regarding Claim 16:In Figure 2, Seigot discloses a primary vacuum pump of a dry type (dry primary vacuum pump 3), comprising: at least two pumping stages (5 stages 10a-10e) mounted in series between a suction (8) and a discharge (9) of the vacuum pump (see paragraph [0052]); two rotors extending in the at least two pumping stages (disclosed as a roots vacuum pump which typically has two rotors, see paragraphs [0052] and [0054], henceforth referred to as R), the two rotors being configured to rotate synchronously in a reverse direction to drive a gas to be pumped between the suction and the discharge (known function of a roots vacuum pump and gas discharge between suction and discharge is also discussed in paragraph [0052]); an injection device (purging means 11 and valve comprising device 5) configured to distribute a purge gas (gas from gas supply 14) in at least one pumping stage of the at least two pumping stages (see paragraph [0065]), the injection device (5,11) comprising: at least one injection member (individual injectors shown in each branch channel in the purging means 11 in Figure 2, henceforth referred to as I), and at least one injection valve (plurality of solenoid valves 5a in each branch channel for each pumping stage, see Figure 2) with an on or an off control (on or off control is achieved by a switch and controlling means disclosed in paragraphs [0062]-[0063])  configured to be interposed between a purge gas supply source (14) and the at least one injection member (as seen in Figure 2, the electrical wire 7a that provides the signal to turn the injection valves 5a on/off is interposed between the purge gas supply source 14 and the injection device 5, 11), and a control device (controlling means, see paragraphs [0057] and [0066], henceforth referred to as CD) configured to control opening and closing of the at least one injection valve to inject a purge gas by successive pulses into the at least one pumping stage (as stated in paragraph [0066], valves 5a associated with stages 10b-10e can be turned off and then the valve 5a associated with the first stage 10a can be turned thereby indicating that the system is capable of successive control. Furthermore, as stated in paragraph [0065], each valve 5a can be selectively controlled which indicates that these valves could be controlled for short periods of time to generate pulses of purge gas as desired).In Figure 2, Seigot discloses an embodiment of the primary vacuum pump that substantially discloses all the claimed limitations but fails to disclose at least one continuous injection valve to inject purge gas continuously into the at least two pumping stages. However, in two different embodiments shown in Figures 1 and 3 respectively, Seigot discloses  an different injection device (5, 11) comprising: a distribution manifold (11) configured to distribute the purge gas in the at least two pumping stages (see paragraph [0064]), an injection member (respective injection members depicted on each branch of 11 in Figures 1 or 3) in for each pumping stage (10a-10e) interposed between the distribution manifold and a respective pumping stage (see Figures 1 or 3), and a controllable continuous injection valve (5a/5b in Figures 1 or 3) arranged on a branch of the distribution manifold common to the at least two pumping stages (see Figures 1 or 3), wherein the control device (CD) is further configured to control opening of the at least one continuous injection valve to inject the purge gas continuously into the at least two pumping stages (as mentioned in paragraph [0070] when the processing chamber 2 is not in vacuum limit operation, the controllable continuous injection valve 5 is open to continuously supply purge gas to the pumping stages 10a-10e) (per claims 20 and 27).Hence, based on the alternate embodiments presented by Seigot, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included an additional injection device (in addition to the existing injection device in the embodiment shown in Figure 2) comprising a distribution manifold (11) with injection members for each pumping stage, wherein a controllable continuous injection valve (5a/5b) could continuously feed purge gas to each of the pumping stages, thereby adding to the available purge gas flow to each pumping stage and allowing greater control of the injection rates to each pumping stage. Regarding Claim 21:Seigot as modified substantially discloses all the claimed limitations but is silent regarding the specific frequency of the successive pulses. However, one of ordinary skill in the art would know that in order to produce the claimed flow rates of the successive pulses (see rejection of claim 22) the duration of opening the valves would be predetermined. Since Seigot anticipates the claimed flow rates of the successive pulses, the rate at which these valves would be opened could be easily conceived to be opened and closed at the claimed frequency. Furthermore, as stated in paragraph [0065], each valve (5a) can be selectively controlled which indicates that these valves could be controlled for short periods of time to generate pulses of purge gas as desired including at the claimed frequency between 0.1 Hz and 5 Hz. For example, Seigot indicates a flow of purge gas between 58.333 to 166.666 Pa.m3/s (see paragraph [0053], which falls within the range claimed in claim 22) and so in order to supply this flow the valves would have to be opened for a certain duration at a certain frequency that would include the claimed frequency (since this claimed frequency presumably produces a flow rate as claimed in claim 22).  Regarding Claim 22:In Figure 2, Seigot discloses a primary vacuum pump, wherein a flow of the purge gas injected by the successive pulses is between 17 Pa m3/s and 202 Pa.m3/s (flow rate discloses as between 58 333 Pal/s and 166 666 Pal/s which equates to 58.333 to 166.666 Pa.m3/s, see paragraph [0053]) . Regarding Claim 23:In Figure 2, Seigot discloses a primary vacuum pump, wherein a ratio of an opening time to a closing time of the at least one injection valve is between 1% and 80% (as stated in paragraph [0065], each valve 5a can be selectively controlled which indicates that these valves could be controlled for any desired duration of open and close times including the claimed ratio).Regarding Claim 24:In Figure 2, Seigot discloses a method of controlling the primary vacuum pump, wherein the opening of the at least one injection valve is controlled to inject the purge gas by the successive pulses into the at least one pumping stage (as stated in paragraph [0065], each valve 5a can be selectively controlled which indicates that these valves could be controlled for short periods of time to generate pulses of purge gas as desired), or inject the purge gas continuously at each pumping stage (as stated in paragraph [0065] the valves can be selectively controlled which would also include opening the valves for continuous purge gas delivery at each stage as desired).Regarding Claim 25:In Figure 2, Seigot discloses a method of controlling the primary vacuum pump, further comprises an injection valve (5a) for said each pumping stage arranged on a respective bypass of a distribution manifold (as seen in Figure 2, each respective pumping stage has a respective bypass of a distribution manifold 11 and each bypass carries a respective injection valve 5a) and configured to distribute the purge gas in a respective pumping stage (see paragraph [0065]), and wherein at least two purge gas pulse durations are different in two pumping stages (the durations for respective valves 5a of the stages 10b-10e are different since they are at least partially closed while the valve 5a of the stage 10a is opened as stated in paragraph [0066]. Furthermore these valves 5a can be selectively controlled indicating that their open and close durations can be controlled as desired, see paragraph [0065]).Regarding Claim 26:In Figure 2, Seigot discloses a method of controlling the primary vacuum pump, wherein the injection device of the primary vacuum pump further comprises an injection valve for said each pumping stage arranged on a respective bypass of the distribution manifold (as seen in Figure 2, each respective pumping stage has a respective bypass of a distribution manifold 11 and each bypass carries a respective injection valve 5a) and configured to distribute the purge gas in a respective pumping stage (see paragraph [0065]), and wherein a continuous flow of purge gas is injected into the at least one pumping stage by controlling the at least one injection valve continually in open mode (the respective valves 5a of the stages 10b-10e are at least partially closed while the valve 5a of the stage 10a is continually opened as stated in paragraph [0066]. Furthermore these valves 5a can be selectively controlled indicating that their open and close durations can be controlled as desired, see paragraph [0065]).Regarding Claim 28:In Figure 2, Seigot discloses a method of controlling the primary vacuum pump, wherein the injection device of the primary vacuum pump further comprises an injection valve for said each pumping stage arranged on a respective bypass of the distribution manifold (as seen in Figure 2, each respective pumping stage has a respective bypass of a distribution manifold 11 and each bypass carries a respective injection valve 5a) and configured to distribute the purge gas in a respective pumping stage (see paragraph [0065]), and wherein controlling of the injection valves is synchronized to stagger injection of the purge gas pulses into the at least two pumping stages (as stated in paragraph [0066] during a vacuum limit operation, the valves 5a associated with stages 10b-10e are closed while the valve 5a associated with the stage 10a is opened. This indicates synchronized staggered injection through the injection valves over certain phases of operation of the pump, see paragraph [0070]). Regarding Claim 29:In Figure 2, Seigot discloses a method of controlling the primary vacuum pump, wherein the stagger of the injection of the purge gas pulses is synchronized to open the injection valves in the at least two pumping stages successively in a direction of flow of gases going from the suction to the discharge of the vacuum pump (as stated in paragraph [0066] during a vacuum limit operation, the valves 5a associated with stages 10b-10e are closed while the valve 5a associated with the stage 10a closest to suction 8 is opened. When the system exits vacuum limit operation, all valves 5a associated with all stages 10a-10e are opened in the direction of flow from suction 8 to discharge 9, see paragraph [0070]). Note: This limitation can also be interpreted as the system controlling only one injection valve to open since one injection valve also reads over “the at least one injection valve” and successively can also refer to any other ). Regarding Claim 30:In Figure 2, Seigot discloses a method of controlling the primary vacuum pump, wherein the stagger of the injection of the purge gas pulses is synchronized to open the at least one injection valve in the at least two pumping stages successively in a direction of flow of the gases going from the discharge to the suction of the vacuum pump (as stated in paragraph [0066] during a vacuum limit operation, the valves 5a associated with stages 10b-10e are closed while the valve 5a associated with the stage 10a closest to suction 8 is opened. This indicates that the valves 5a associated with the stages 10b-10e closest to the discharge 9 are open prior to opening the closed valve 5a closest to the suction 8, thereby indicating the capability of staggered injection in the direction from the discharge to the suction).
Response to Arguments
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive. Applicant has argued that claim 20 was not rejected under 102(a)(1) and so by incorporating claim 20 into independent claim 16, the previous 102(a)(1) rejections have been overcome. However, on page 9 of the non-final office action dated 11/08/2021, both claims 20 and 27 were rejected under 35 U.S.C. 103. The rejection of claim 16 above has now also been rejected under the same 103 rejection of claim 20 that was previously presented. The applicant has not provided any specific arguments regarding why the proposed combination in these 103 rejections is improper beyond disagreeing with the office action’s assertions and conclusions of obviousness. The Applicant is requested to more clearly provide specific reasons as to why they believe the combination of multiple embodiments of Seigot into one proposed combination is improper. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746